JOINT VENTURE DISSOLUTION
AGREEMENT


THIS JOINT VENTURE DISSOLUTION AGREEMENT ("Agreement"), made and entered into as
of this 31 day of March, 2010 (the “Effective Date”), by and between TOT ENERGY,
INC., a Delaware company with its principal place of business at 19950 West
Country Club Drive, 8th Floor, Aventura, FL 33180 ("TOT Energy"),
SIBBURNEFTESERVIS, LTD., a limited liability company formed pursuant to the laws
of the Russian Federation with its principal place of business in Novosybirsk,
Russia ("SIBBNS"), TOT SIBBNS, LTD., a limited liability company formed pursuant
to the laws of the Russian Federation with its principal place of business in
Novosybirsk, Russia, and EVGENI BOGORAD (“Bogorad”).
 
RECITALS
 
WHEREAS, on July 16, 2008, the Parties formed a joint venture under the name TOT
SIBBNS, LTD (“TOT SIBBNS”) whereby SIBBNS contributed certain assets to TOT
SIBBNS pursuant to the terms and conditions of that certain Joint Venture
Agreement (the “JV Agreement”). The Parties agree that TOT SIBBNS has not been
successful at this endeavor.
 
WHEREAS, the Parties desire to dissolve the Joint Venture created as TOT SIBBNS,
pursuant to the terms and conditions of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and other valuable consideration, the sufficiency and receipt are hereby
acknowledged, the parties agree as follows:
 
 
ARTICLE I
 
GENERAL PROVISIONS
 
1.01 Dissolution.  The Parties hereby agree to end the operation of TOT SIBBNS
as a joint venture effective as of March 31, 2010 (the “Dissolution Date”).
 
1.02 Termination.  As of the Effective Date, the terms of the JV Agreement shall
be of not further force and effect and the obligations of the Parties thereto
shall be governed by this Agreement.
 
1.03 Transfer of TOT SIBBNS.   TOT Energy shall transfer all right, title and
interest it has in TOT SIBBNS to Bogorad (or his designee) at the Closing.
 
1.04 Consideration.  As consideration for transfer of TOT SIBBNS to Bogorad,
Bogorad shall transfer to TOT Energy 3,000,000 shares of the common stock of TOT
Energy, Inc. (the “Repurchase Shares”). Along with the stock certificates
representing the Repurchase Shares, Bogorad shall deliver to TOT Energy a
properly executed and authenticated stock power with a medallion seal or its
Russian equivalent.
 
 
1

--------------------------------------------------------------------------------

 
 
1.05 Assumption of Liabilities/Indemnification.  TOT SIBBNS shall be responsible
for the payment of any outstanding liabilities of TOT SIBBNS, whether or not
such liability is now known.  TOT SIBBNS and Bogorad hereby indemnify TOT Energy
for any losses, judgments, liabilities, expenses and amounts paid in settlement
of any claims sustained arising from the operations of TOT SIBBNS and its
business.
 
1.06 Closing.  The Parties shall schedule a Closing to this Agreement.
 

 
(a)  
At the Closing, TOT Energy shall deliver to Bogorad:

 

 
(i)  
Certificate representing ownership interest of 75% of TOT SIBBNS;

 

 
(ii)  
A resignation letter from each Director that TOT Energy named to the Board of
Directors of TOT SIBBNS.

 

 
(b)  
At the Closing, Bogorad shall deliver to TOT Energy:

 

 
(i)  
A certificate representing 3,000,000 shares of the common stock of TOT Energy.

 

 
(ii)  
A properly executed stock power transferring the Repurchase Shares to TOT Energy
with a medallion seal or the Russian equivalent that is acceptable to TOT
Energy’s transfer agent.

 
 
ARTICLE II
 
OBLIGATIONS OF THE PARTIES
 
The Parties shall work together to ensure the following are completed and agreed
upon:
 
2.01           Transfer of TOT SIBBNS.  To the extent that there are documents
or certificates needed in Russia for Bogorad to affect the transfer of the
interest into his name (or an entity that he designates), he may request and TOT
Energy shall provide in a reasonable timeframe any such documents.
 
2.02           Transfer of Repurchase Shares. To the extent that there are
documents or certificates required by TOT Energy’s transfer agent in order to
effect the transfer of the Repurchase Shares to TOT Energy, Bogorad shall ensure
that such documents or certificates are provided in a reasonable time frame.
 
2.03           Employees.  TOT SIBBNS shall be responsible for all aspects of
the employees who have worked for TOT SIBBNS since the formation of the Joint
Venture, including without limitation payment of all taxes and benefits that may
have accrued.
 
 
2

--------------------------------------------------------------------------------

 
 
2.04           Financial Reporting.  TOT SIBBNS shall provide TOT Energy all
financial reporting information required by TOT Energy in fulfillment of its
reporting obligations with the Securities and Exchange Commission.
 
 
ARTICLE IV
 
MISCELLANEOUS PROVISIONS
 
4.01           Validity.  In the event that any provision of this Agreement
shall beheld to be invalid, the same shall not affect in any respect whatsoever
the validity of the remainder of this Agreement.
 
4.02           Disputes.  Any controversy arising under or relating to the
interpretation or implementation of this Agreement or the breach thereof shall
be construed under the laws of the State of Florida, USA and shall be settled by
binding arbitration in London, England, under the rules of the International
Arbitration Association.  The prevailing party in arbitration and litigation
shall be entitled to payment for all costs and attorney’s fees (both trial and
appellate) incurred by it in regard to the proceedings.
 
4.03           Integrated Agreement.  This Agreement constitutes the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no agreements, understandings, restrictions or
warranties among the parties other than those set forth herein provided for.
 
4.04           Headings.  The headings, titles and subtitles used in this
Agreement are for ease of reference only and shall not control or affect the
meaning or construction of any provision hereof.
 
4.05           Notices.  Except as may be otherwise specifically provided in
this Agreement, all notices required or permitted hereunder shall be in writing
and shall be deemed to be delivered when deposited with an international courier
postage prepaid, certified or registered mail, return receipt requested,
addressed to the parties at their respective addresses set forth in this
Agreement or at such other addresses as may be subsequently specified by written
notice.
 
4.06           Severability.  Every provision hereof is intended to be
severable, and if any term or provision hereof is illegal or invalid for any
reason whatsoever or would affect TOT SIBBNS status for income tax purposes,
such provision shall be invalid, but such illegality or invalidity shall not
affect the validity of the remainder of the Agreement.
 
4.07           Other Instruments.  The parties hereto covenant and agree that
they will execute each such other and further instruments and documents as are
or may become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.
 
4.08           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, and shall be binding upon the
Party or Parties who executed the same, but all of such counterparts shall
constitute one and the same agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
4.09           Construction. Every covenant, term, and provision of this
Agreement shall be construed simply according to its fair meaning and not
strictly for or against any Party.
 
4.10           Amendments/Modifications.  This Agreement may only be amended or
modified by a written instrument executed by all Parties hereto and/or bound
hereby.
 
[Signatures appear on following page]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.
 

  TOT ENERGY, INC.                      
 
By:
/s/ Mike Zoi     Name:  Mike Zoi      Title:  Chief Executive Officer  

 

  SIBBURNEFTESERVIS, LTD.                      
 
By:
/s/ Evgeni Bogorad     Name:  EVGENI BOGORAD     Title:     

 

  TOT ENERGY, INC.                      
 
By:
/s/ Evgeni Bogorad     Name:        Title:     

 

  EVGENI BOGORAD                      
 
By:
/s/ Evgeni Bogorad     Evgeni Bogorad   

 
 
5

--------------------------------------------------------------------------------

 